by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered April 20, 2004, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution, and drawing all reasonable inferences in the prosecution’s favor (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Moreover, upon the exercise of our factual review power (see CEL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Burbridge, 51 AD3d 813 [2008]; People v Gittens, 34 AD3d 693 [2006]). Spolzino, J.E, Florio, Miller and Leventhal, JJ., concur.